Order entered October 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01341-CR

                        CHAMEL NICOLE ANDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-56401-U

                                           ORDER
       The Court REINSTATES this appeal.

       On August 20, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief. Thus, we VACATE

our August 20, 2013 order.

       We GRANT appellant’s September 30, 2013 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE